         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 1 of 147




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
WILLIAM ARROYO, on behalf of Himself and all :
others similarly situated,                   :
                                             :
               Plaintiff,                    :
                                             :
               v.                            : Civil Action No. 219-cv-05317-JHS
                                             :
ASPEN CONSTRUCTION SERVICES, INC. and :
KRZYSZTOF KACZMARCZYK,                       :
                                             :
               Defendants.                   :
                                             :
                                             :
___________________________________________

                                        ORDER

        AND NOW, this _________ day of __________________, 2020, upon Plaintiff’s Motion

for Conditional Certification and Facilitation of Court Authored Notice, and Defendant’s

response in opposition, it is hereby ORDERED that Plaintiff’s Motion is DENIED WITH

PREJUDICE.



                                         BY THE COURT:



                                         _______________________________________




CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 2 of 147




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
WILLIAM ARROYO, on behalf of Himself and all :
others similarly situated,                   :
                                             :
               Plaintiff,                    :
                                             :
               v.                            : Civil Action No. 219-cv-05317-JHS
                                             :
ASPEN CONSTRUCTION SERVICES, INC. and :
KRZYSZTOF KACZMARCZYK,                       :
                                             :
               Defendants.                   :
                                             :
                                             :
                                            _

            DEFENDANTS, ASPEN CONSTRUCTION SERVICES, INC.
      AND KRIS KACZMARCZYK’S, BRIEF IN OPPOSITION TO PLAINTIFF’S
       MOTION FOR CONDITIONAL CERTIFICATION AND FACILITATION
       OF COURT-AUTHORED NOTICE PURSUANT TO 29 U.S.C. §216, WITH
                   MEMORANDUM OF LAW IN SUPPORT

I. INTRODUCTION

       The instant matter is a purported collective action lawsuit alleging a necessity to enforce

the overtime provisions pursuant to the Fair Labor Standards Act (“FLSA”). Plaintiff William

Arroyo relies solely on two sources to support his claims that this lawsuit should proceed as a

collective action pursuant to 29 U.S.C. §216(b): (1) his overbroad, vague and undocumented

Civil Action Complaint; and (2) his self-serving, generalized Declaration which is the lone such

Declaration offered as a proof of the alleged claims. It is notable that Plaintiff’s counsel has

obtained thousands of pages of Defendants’ documents, including payment records, in a separate

lawsuit captioned as Greg Walczak v. Aspen Construction Services, Inc. and Kris Kaczmarczyk,

Case No. 18-2471. which is pending before Judge Slomsky. Those records include the timeframe

for Plaintiff’s employment. Yet, Plaintiff relies on nothing more than a few “receipts” which are,


                                              -2-
CLAC 5604771.1
         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 3 of 147




at best, vague and ambiguous as to the claims herein and are not even discussed in the Complaint

or Declaration.

        In sum, Plaintiff alleges that Defendant Krzysztof Kaczmarczyk, in his capacity as owner

of Aspen Construction Services, LLC, operated a construction company that provided masonry

work on various projects; that Plaintiff was one such mason/laborer who worked at the company

from March 2016 to October 2018; and that he and other “similarly situated” masons/laborers

were not paid for overtimes hours worked in excess of forty hours in every designated work

week. Plaintiff seeks payment for all compensable work time that Defendants did not pay for

hours worked in excess of forty hours in each designated work week, and he seeks to include in

the collective action those similarly situated Plaintiffs who worked as mason/laborers within

three (3) years of the filing of this lawsuit. Plaintiff seeks conditional certification of a collective

action under the FLSA so that requisite notice can be issued to putative class members to “opt-

in” to the action as mandated pursuant to 29 U.S.C. § 216(b).

        Equally notable is the “class” which is at issue in this case. Defendants realize that

“numerosity” is not a strict requirement in collective actions but the scope of the putative

collection action employees is worth illumination.         Based on Plaintiff’s timeframe seeking

certification of “similarly situated” masons/laborers from 2016 to the present, Defendants only

employed approximately 20-25 such employees. Many of those include individuals who worked

short periods of time (several months) or were subcontractors. It is worth mention that Plaintiff’s

allegation that Defendants engaged in a systemic plan to cheat employees of their overtime pay

encompasses very few individuals.




                                                 -3-
CLAC 5604771.1
         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 4 of 147




II. DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS.

        1.      Denied as stated. It is admitted that defendant, Aspen Construction Services, Inc.

(hereinafter referred to as “Aspen”), is a corporation that performs construction related services.

It is further admitted that defendant, Aspen, has a business address located at 2136 Hayworth

Street, Philadelphia, Pennsylvania 19124.

        2.      Admitted in part; denied in part.         It is admitted that defendant, Krzysztof

Kaczmarczyk, is the president of Aspen. It is denied that answering defendant has the “sole”

power to hire and fire employees; the “sole” power to determine wages for those employees; the

“sole” power to schedule an employee’s work day and/or the hours they work. It is further

denied that answering defendant is solely responsible to maintain employment records and/or

perform such other duties as to signify “significant operation control” over the corporation’s day-

to-day functions. Rather, to the contrary, defendant, Aspen, has an office manager; manager, and

multiple supervisors that either currently work and/or have worked for the company at all times

material hereto.

        3.      Denied as stated. It is denied that defendant, Krzysztof Kaczmarczyk, operates a

construction company. Rather, defendant, Aspen, is a corporation that does perform various

construction related services on both a commercial and residential basis in multiple states.

        4.      Admitted in part; denied in part.          It is denied that defendant, Krzysztof

Kaczmarczyk, employs masons/laborers on his own behalf. It is admitted that defendant, Aspen,

has various employees who provide construction-related services on its projects and/or are paid

on an hourly basis. It is specifically denied that each of these masons/laborers are “similarly

situated to the plaintiff” within the past three years.




                                                  -4-
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 5 of 147




       5.      Denied. It is specifically denied that each employee of answering defendant had

the same and/or similar job duties. It is further denied that any employees were subject to

unlawful pay policies and/or were not paid at all for overtime hours worked in access of forty

hours in every designated work week. For that matter, it is denied that plaintiff, William Arroyo,

was not paid for overtime hours. By way of simple example, looking at the document attached

to plaintiff’s own Motion on page 12, wherein it is indicated that plaintiff, William Arroyo,

worked fifty-three (53) hours (for a rate of $24), Mr. Arroyo was entitled to $1,272. However,

for the time period in question, Mr. Arroyo was actually paid $1,466.58. This is but a simple

example of the fact that defendant, Aspen, fully compensated all employees for hours worked.

       6.      Denied as stated. It is specifically denied that answering defendant, Aspen, did

not pay plaintiff and/or other employees for all hours worked in excess of forty (40) hours. It is

admitted that answering defendant did in certain cases pay cash to plaintiff, William Arroyo.

However, it is specifically denied that same was in any way, shape or form designed to avoid the

payment of overtime. Plaintiff has presented zero evidence (and it is submitted for this Court’s

attention, will be unable to submit any such evidence) indicating to the contrary.

       7.      Denied. It is specifically denied that any employees of defendant, Aspen, were

subject to “the same or similar terms and conditions of employment” and/or an unlawful pay

policy. To the contrary, defendant, Aspen, fully and completely paid all employees for hours

worked for the defendant herein. It is specifically denied that any employees were not properly

paid overtime compensation for hours worked during any work. Defendant, Aspen, in fact, paid

employees for all hours worked as submitted in the various time records accordingly and shall

provide proof of same during the discovery process.




                                               -5-
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 6 of 147




       8.      Denied. It is specifically denied that defendant, Aspen’s “overtime policy” does

not compensate plaintiff for all hours worked. To the contrary, plaintiff, William Arroyo, as well

as all employees, were in fact paid fully for every hour worked on behalf of Aspen. It is denied

that any employee of Aspen was ever deprived of overtime compensation for any timeframe

wherein they worked more than forty (40) hours per week. It is also specifically denied that

answering defendant in any way violated Section 7(a) of the FLSA.

       9.      Denied. It is denied that the FLSA covers “every employee who is “engaged in

commerce or in the production of goods for commerce.” Rather, there are multiple exceptions to

the FLSA, including for those individuals designated as management.

       10.     Answering defendants believe and therefore avers that it is possible one or more

of its employees over the past years was required to work in excess of forty (40) hours during at

least one week over a three year time frame.

       11.     Denied as stated. Again, as noted above, there are exceptions to the FLSA,

including but not limited to those who work in positions of supervision or management.

       12.     Denied. It is specifically denied that defendant, Aspen, did not pay plaintiff for

all hours worked in excess of forty (40) hours in any designated work week. It is admitted that

answering defendant, Aspen, paid plaintiff, William Arroyo, cash for work performed at certain

times during his employment with Aspen; however, it is specifically denied that same was in

order to avoid the payment of overtime. Rather, plaintiff, William Arroyo, specifically requested

cash payments from Aspen herein accordingly.

       13.     Denied. It is denied that answering defendants knew plaintiff was working more

than forty (40) hours per week; it is further specifically denied that plaintiff was not paid for

proper overtime. It is further denied that answering defendant, Aspen, knowingly paid any



                                               -6-
CLAC 5604771.1
         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 7 of 147




employee cash in order to avoid the payment of overtime and/or failed to pay for overtime for

those weeks that were paid properly through a check with applicable deductions. It is further

denied that answering defendants herein in any way, shape or form violated any provisions of the

FLSA.

        14.   Denied. It is denied that any other employees of answering defendant, Aspen,

herein, was similarly situated to the plaintiff in any manner. It is denied that any employees of

Aspen were not paid for overtime work; and/or or entitled to any compensation under the FLSA.

III. COUNTER STATEMENT OF FACTS

        1.    All employees of Aspen Construction Services, Inc. were paid on a biweekly

basis unless the employee requested otherwise.

        2.    Defendant, Aspen, required employees to complete time records concerning the

amount of hours they worked on a particular week, and/or confirm the amount of hours worked.

        3.    Defendant, Aspen, has provided time records for the calendar year 2017, showing

the amount of hours each employee worked during a week/biweekly timeframe. (A Copy of said

exemplar records are attached hereto and marked as Exhibit A).

        4.    Certain employees refused to work on the payroll; therefore, at said employees’

specific request, they were paid in cash. (See Affidavit of Krzysztof Kaczmarczyk attached

hereto as Exhibit “B”).

        5.    Aspen’s employees provide to the company the specific amount of hours that they

worked in a designated work week; sometimes this is provided verbally, other times in writing.

(See Affidavit of Krzysztof Kaczmarczyk)




                                              -7-
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 8 of 147




       6.     All employees are required to fill out specific time sheets for each week, showing

the amount of hours they worked during a particular time frame. (See Affidavit of Krzysztof

Kaczmarczyk marked as Exhibit B).

       7.     All employees are then paid either via check through ADP, which lists the amount

of hours worked on a two week basis, and/or via cash at the employee’s direct request. (See

Exhibit A).

       8.     Aspen has produced a payroll summary for January 13, 2017 through December

22, 2017 which reflects all of the checks that were paid to Aspen’s employees through ADP in

2017. (A copy of same is attached hereto and marked as Exhibit “C.”) This included biweekly

payments to William Arroyo from January 13, 2017 through November 17, 2017. (See Exhibit

D).

       9.     William Arroyo in particular, asked Aspen to pay him a certain percentage of his

pay only in cash; therefore, based on Mr. Arroyo’s request, his payment for wages were in the

form of both check and cash. (See Exhibit B).

       10.    Specifically, William Arroyo, asked to be paid in both check and cash because he

had “some financial problems.” (See Exhibit B).

       11.    Some cash payments were also made to William Arroyo not as an employee of

Aspen, but for private work performed outside of his scope of employment with Aspen. (See

Exhibit B).

       12.    In addition, William Arroyo on certain occasions paid cash back to Krzysztof

Kaczmarczyk’s wife for rental payments for a residence he lived in which was owned by Mrs.

Kaczmarczyk at 1704 Foulkrod Road. (See Exhibit B).




                                                -8-
CLAC 5604771.1
           Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 9 of 147




          13.    There were multiple occasions where William Arroyo asked for a cash advance

for salary and/or to borrow money. (See Exhibit B).

          14.    Various other employees and/or those with personal knowledge of the claims in

this litigation have provided information that supports that Plaintiff was paid in full by

Defendants during his employment and that all Aspen employees were paid in full including

overtime. See Exhibits D-F. These affidavits are discussed in the accompanying memorandum

of law.

IV. LEGAL ARGUMENT

   A. Legal Standard

          Collective actions brought under the FLSA are governed by 29 U.S.C. § 216(b), which

provides for an opt-in procedure for plaintiffs desiring to be included in the litigation." Harrison

v. DelGuerico's Wrecking & Salvage, Inc., 305 F.R.D. 85, 87 (E.D. Pa. 2015) (citing 29 U.S.C. §

216(b)). "There are two requirements for potential plaintiffs to be included in the collective

action: plaintiffs must (1) be 'similarly situated' and (2) give written consent." Id. (quoting 29

U.S.C. § 216(b)). However, the similarly situated standard for employees to proceed collectively

under the FLSA is not statutory. Symczyk v. Genesis Healthcare Corp., 656 F.3d 189, 192 (3d

Cir. 2011). "The FLSA also does not provide specific procedures by which potential plaintiffs

may opt in, but the Supreme Court has held that 'district courts have discretion, in appropriate

cases, to implement [§ 216(b)] . . . by facilitating notice to potential plaintiffs.'" Id. (quoting

Hoffmann—La Roche, Inc. v. Sperling, 493 U.S. 165, 169, 110 S. Ct. 482, 107 L. Ed. 2d 480

(1989)).

          Courts in the Third Circuit "follow a two-step process for deciding whether an action

may properly proceed as a collective action under the FLSA." Camesi v. Univ. of Pittsburgh



                                               -9-
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 10 of 147




Med. Ctr., 729 F.3d 239, 243 (3d Cir. 2013). At the first step, the district court "makes a

preliminary determination as to whether the named plaintiffs have made a 'modest factual

showing' that the employees identified in their complaint are 'similarly situated.'" Id. (citing

Zavala v. Wal Mart Stores Inc., 691 F.3d 527, 536 (3d Cir. 2012)). At this stage, the plaintiff

"must produce some evidence, beyond pure speculation, of a factual nexus between the manner

in which the employer's alleged policy affected [him] and the manner in which it affected other

employees." Id. (internal quotation omitted). In other words, plaintiff cannot make the requisite

"modest factual showing" based "solely on allegations in the complaint; some factual support

must be provided, such as in the form of affidavits, declarations, deposition testimony, or other

documents." Drummond v. Herr Foods Inc., No. 13-5991, 2015 U.S. Dist. LEXIS 25302 at *5-6,

2015 WL 894329, at *2 (E.D. Pa. Mar. 2, 2015). See also Smith v. Sovereign Bancorp, Inc., No.

03-2420, 2003 WL 22701017, at *3 (E.D. Pa. Nov. 13, 2003) (discussing the "modest factual

showing" standard and its requirement of a factual nexus). If the Plaintiff satisfies his burden,

the court will conditionally certify the collective action for the purpose of facilitating notice to

potential opt-in plaintiffs. Zavala v. Wal-Mart Store, Inc., 691 F.3d 527, 535 (3d. Cir. 2012).

None of this is provided herein by plaintiff.

       But meeting the standard for conditional certification is by no means an automatic win as

Plaintiff implies in his motion. A claimant must still produce evidence implicating common

facts among the parties’ claims and/or a common policy affecting all collective members. Boes

v. Applied Analysis Corporation, No. 19-505, 2020 WL 1526635, at 2 (E.D. Pa. Mar. 30, 2020).

Courts have not hesitated to deny conditional certification when evidence is lacking. Rogers v.

Ocean Cable Grp., Inc., No. 10-4198, 2011 WL 6887154 at *9 (D.N.J. Dec. 29, 2011) (citing

Dreyer v. Altchem Envtl. Serv., Inc., No. 6-2393, 2007 U.S. Dist. LEXIS 71048 at *7-9, 2007



                                                - 10 -
CLAC 5604771.1
       Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 11 of 147




WL 7186177, at *3 (D.N.J. Sept. 25, 2007)).” A number of factors are relevant at the first step,

including whether potential plaintiffs were identified; whether affidavits of potential plaintiffs

were submitted; ... whether evidence of a widespread discriminatory plan was submitted; and

whether as a matter of sound case management, ... a manageable class exists." In re: Enterprise

Rent-a-Car Wage & Hour Employment Practices Litig., 2010 U.S. Dist. LEXIS 82961 at *8,

2010 WL 3447783, at *20 (W.D. Pa. Aug. 13, 2010)(citations omitted).

       Nor are a nominal number of affidavits that make broad allegations about the treatment of

other employees sufficient to meet the threshold. 2010 U.S. Dist. LEXIS 82961 at *7, 2010 WL

at *21. Affidavits from potential class members affirming their intention to join the suit are ideal

for analysis of whether the putative class members were together the victims of a single policy.

Hall v. Guardsmark, LLC, 2012 U.S. Dist. LEXIS 116129 at *5 (W.D. Pa. 2012). The presence

of multiple such affidavits would ideally bolster any plaintiff’s motion for conditional

certification and that the absence of such affidavits weakens the case. Lepkowski v. Telatron

Marketing Group, Inc., 766 F. Supp. 2d 572 (W.D. Pa. 2011) (conditional certification granted

based on affidavits of 9 opt-in plaintiffs); The supporting affidavits must not be vague or

conclusory in nature. Goldstein v. Children's Hosp. of Phila., 2012 U.S. Dist. LEXIS 152519 at

*17-18 (E.D. Pa. Oct. 24, 2012) (denying motion for conditional certification where the plaintiff

"provided no direct evidence . . . that other employees were similarly situated to her with respect

to [defendant's] policies and practices despite 10 months of discovery and where the plaintiff's

"declaration makes reference to the circumstances of other employees with no particularity and

in only the most general terms").




                                               - 11 -
CLAC 5604771.1
         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 12 of 147




B.       Plaintiff’s conclusory allegations in his Complaint and Declaration are not sufficient
         to meet the standard for conditional certification.

         Plaintiff’s mere reliance on general claims in his Complaint and Declaration do not meet

the standard for conditional certification. Plaintiff has not established, despite the production of

thousands of pages of documents in the above related separate lawsuit before Judge Slomsky,

any factual nexus between his allegations and those other “similarly situated” masons and

laborers. At most, Plaintiff has only stated in his own (and lone) declaration that his situation in

terms of allegedly failing to be paid overtime was “similar to other masons/laborers that I work

with.”

          Wright v. Lehigh Valley Hosp., No. 10-431, 2010 U.S. Dist. LEXIS 86915, *11-13 (E.D.

Pa. 2010) may be instructive in this case. In Wright, the court denied granting a plaintiff's

conditional certification regarding a putative class of registered nurses who were allegedly not

paid overtime. This was based on "[t]he conspicuous dearth of record evidence of a factual nexus

between [the plaintiffs] experiences and those of other . . . nurses." Id. The court noted that the

plaintiff's declaration included conclusory allegations and failed to provide any information that

would allow it to make any finding that the litigation could proceed as a collective action. Id. It

also rejected plaintiff's speculative claim that because the employer's uniform policies and

procedures violated her rights, they necessarily must have violated other employees' rights. Id.

Although the plaintiff's allegations that her paychecks and stubs failed to accurately reflect the

hours she worked could be used to support her individual claim, her "unsupported assertion" that

other nurses must have also been subjected to these same conditions was insufficient to sustain

her minimal burden. Id. See also Diflavis v. Choice Hotels, Int’l, 2020 U.S. Dist. LEXIS 20801,

at *44-46 (E.D. Pa. Feb. 6, 2020) (denying motion for conditional certification based on




                                               - 12 -
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 13 of 147




assumptions that because the claimant alleged she did not receive proper overtime pay, that all

other employees were treated in the same manner without specific and directed allegations).

       This ties in to the notion that is that it is the court's task, in evaluating conditional

certification, is to examine the similarity of the situation of the employees with respect to the

practice that is alleged to violate the FLSA. Williams v. Owens & Minor, Inc., 2009 U.S. Dist.

LEXIS 102304, at * 9 (E.D. Pa. Oct. 9, 2009). In short, the “fairly lenient” standard Plaintiff

cites in his memo is not a free pass to conditional certification; a claimant to still must meet other

evidentiary thresholds including establishing that the putative class offers similar claims or have

similar circumstances of employment and pay. Zavala v. Wal-Mart Store, Inc., 691 F.3d 527,

535 (3d. Cir. 2012). Restated, a plaintiff must present substantial allegations or evidence "that

the putative class members were together the victims of a single decision, policy, or plan." Id. at

535. If a plaintiff fails to produce evidence that the FLSA violations suffered by the collective

were caused by a single decision, policy, or plan, then the motion for conditional certification

should be denied. Postiglione v. Crossmark, Inc., 2012 U.S. Dist. LEXIS 163615 at *11, 2012

WL 5829793, at * 8 (E.D. Pa. Nov. 14, 2012) (denying conditional certification because

plaintiffs failed to demonstrate that there was a single decision, policy or plan denying overtime).

       Similar to these line of cases, Plaintiff cannot expect to rely on his mere speculative and

conclusory allegations to meet the conditional certification standard. For example, Plaintiff’s

Complaint merely offers a conclusory allegation that “Defendants made knowingly improper

payments to employees for wages . . .with making the applicable deductions required by law.

See Plaintiff’s Complaint at ¶ 12. He offers no specific facts of a common plan implemented by

Defendants which he alleges affected all masons or laborers. His declaration merely uses the

“buzz words” intended to disguise a lack of a factual nexus between how Defendants’ conduct



                                                - 13 -
CLAC 5604771.1
       Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 14 of 147




allegedly affected him and how it affected other employees; his allegation that Aspen had a

“policy and practice” of not paying certain employees overtime lacks any factual support or any

specifics. See Plaintiff’s Declaration at ¶ 8. He offers no other supporting declaration from

putative class member. Along those lines, Plaintiff offers no names of other individuals

employed by Defendants who were not paid overtime wages and merely relies on the general

statement that his situation was “similar” to other masons/laborers. Plaintiff’s Declaration at ¶ 5.

In other words, Plaintiff assumes that other masons/laborers were also allegedly treated the same

way as he was without any factual nexus.          This is precisely the type of speculative and

unsupported allegation that do not pass conditional certification muster based on Wright, supra,

and the standard stated above. Plaintiff’s Motion must be denied.

C.     Defendants can offer credible evidence and supporting declarations in direct
       contravention of Plaintiff’s allegations which should provide a basis for the denial of
       the motion for conditional certification.

       Plaintiff has offered only his own general and threadbare declaration that “similarly

situated employees” like himself were not paid overtime. By contrast, Defendants can offer

declaration from credible individuals who collectively undermine Plaintiff’s claims for a

collection action.   Plaintiff can offer no independent evidence outside of his conclusory

allegations to rebut these witness statements. As noted above in the counterstatement of facts

evidenced by Exhibits A and C, Defendants have offered specific documents establishing time

and financial records supporting full payments to their employees. Plaintiff has relied on no other

conclusive documentation.

       Defendants would be remiss not to include the sworn affidavit of Aspen’s President

Krzysztof Kaczmarczyk. A true and correct copy of Mr. Kaczmarczyk’s affidavit is appended as

Exhibit B. But this affidavit is crucial because Mr. Kaczmarczyk directly rebuts some of



                                               - 14 -
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 15 of 147




Plaintiff’s crucial allegations. He corroborates that Aspen employees were required to fill out

time records and confirm the amount of hours they worked during a particular week; that all

employees, including Plaintiff, were paid consistent with the amount of hours worked including

overtime; that Plaintiff specifically requested cash payments for personal reasons (more on this

below); and that said cash payments were not made to bypass Defendants’ obligations to pay any

employees overtime.

       But Defendants, unlike Plaintiff, can offer other supporting affidavits outside the named

parties. One such affiant is William Josue Arroyo Lopez, Plaintiff’s brother. A true and correct

copy of Mr. Arroyo Lopez’s April 30, 2020 and October 14, 2019 statement is appended together

as Exhibit D. Mr. Lopez states that he has personal knowledge that Plaintiff was paid in full

during his employment at Aspen and that he knows that Plaintiff requested cash payments from

Defendants to avoid support payment obligations. See Exhibit D. Mr. Lopez expounded on

these facts in a second statement also dated April 30, 2020 (also appended as part of Exhibit D).

There, he stated that Plaintiff’s accusations against Defendants were false, that Plaintiff was

always paid for all his work, that Plaintiff requested cash to avoid child support payments, and

that he offered money to other employees to offer false testimony against Defendants. Mr. Lopez

believes Plaintiff is seeking retribution against Mr. Kaczmarczyk who, as Plaintiff’s landlord,

evicted Plaintiff for failing to pay rent. See generally Exhibit D. These facts are echoed by

William Joel Arroyo and Edward Osorio, who have provided statements in favor of the fact they

were paid in full by Defendants and that Plaintiff had other motives to bring this lawsuit. See

collectively, Exhibit E.

       Another employee affiant is current Aspen employee Javier Cruz Garcia. A true and

correct copy of Mr. Garcia’s statement is appended as Exhibit F. Mr. Garcia states that Plaintiff



                                             - 15 -
CLAC 5604771.1
          Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 16 of 147




has approached him in the past and offered him compensation to testify falsely that he (Mr.

Garcia) was not paid his entire wages by Defendants. Mr. Garcia understood that Greg Walczak

(the plaintiff in the matter referenced above before Judge Slomsky) may have encouraged the

filing of this lawsuit to aid in his own lawsuit. Mr. Garcia states that he has always been paid in

full by Defendants and that Defendants have treated their employees fairly as it relates to their

pay and valued their work. See Exhibit F.

          Collectively, these statements break any factual nexus between Plaintiff’s individual

claims and those of a putative class. Plaintiff’s motion for conditional certification must be

denied.

D.        The denial of Plaintiff’s motion for conditional certification makes any need to issue
          notice to putative class members moot; otherwise, any information produced in
          furtherance of notice and the manner of service must be reasonably tailored.

          Plaintiff’s Motion for Conditional Certification must be denied. If denied, the issue of

notice to putative class members is moot as no notice will be necessary as there is no class to

potentially “opt-in.1 However, if the Court is inclined to grant Plaintiff’s Motion, then the issues

pertaining to how such notice must be issued and what information Plaintiff is entitled to must

be more reasonably tailored.

          1. Service of Notice to putative class member by regular mail is sufficient

          If the Court is inclined to permit the issuing of any type of notice, then dissemination of

notice via first-class mail is sufficient. Plaintiff has not provided any reason why follow-up

notice via email is appropriate. See Vargas v. Gen. Nutrition Centers, Inc., No. 2:10-CV-867,

1
   A collective action under the FLSA differs from a class action under Federal Rule of Civil Procedure 23, in
that "the mere presence of [collective action] allegations does not automatically give rise to the kind of
aggregate litigation provided for in Rule 23." Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 225 (3d
Cir. 2016). "Rather, the existence of a collective action depends upon the affirmative participation of opt-in
plaintiffs," who must, to pursue their claims, affirmatively choose to join in the collective action by filing a
written opt-in notice with the court. Id.; see also 29 U.S.C. § 216(b) (providing that "[n]o employee shall be a
party plaintiff to [a collective] action [under the FLSA] unless he gives his consent in writing to become such a
party and such consent is filed in the court in which such action is brought").

                                                     - 16 -
CLAC 5604771.1
       Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 17 of 147




2012 U.S. Dist. LEXIS 154073 at *8, 2012 WL 5336166, at *13 (W.D. Pa. Oct. 26, 2012)

(rejecting request for notice by email because of risk that email could "compromise the integrity

of the notice process" and absence of evidence that mail would be inadequate); cf. Bland v.

Calfrac Well Servs. Corp., No. 2:12-CV-01407, 2013 U.S. Dist. LEXIS 113094, 2013 WL

4054594, at *3 (W.D. Pa. Aug. 12, 2013) (permitting notice by email where record suggested

that some opt-in plaintiffs might not receive timely notice otherwise). Though Defendants do

not contest that posting notice at an employer’s premises has been permitted by courts, Plaintiff

has offered no valid reason for why it should be required in this case.


       2. Any information provided about putative class members should be reasonably
          tailored and particularly as it relates to timeframe of employment referenced on
          the notice.

        If the Court mandates any discovery be provided to Plaintiff regarding current or past

employees of Defendants, that information should be limited to the name, job title, and last

known address/telephone number for employees from 2018 onward. It is entirely unclear why at

this initial stage of the action, Plaintiff requires employment identification numbers and social

security     number      information      or    date     of    birth      any    other     sensitive

information.

           Along those lines, the FLSA provides a two-tiered statute of limitations. Generally, the

limitations period is two years, but it is three years for a willful violation. 29 U.S.C. § 255(a).

However, a simple allegation of willful misconduct is insufficient to extend the statute of

limitations from two to three years as such a holding would unjustly benefit any plaintiff looking

to evade the two-year time bar. Stone v. Troy Constr., LLC, 2018 U.S. Dist. LEXIS 50232 at *8

(E.D. Pa. 2018). To warrant application of the three-year statute of limitations, plaintiffs need to

point to sufficient facts to support the position that the defendant willfully violated the statute,


                                               - 17 -
CLAC 5604771.1
        Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 18 of 147




i.e. that the defendant "knew or showed reckless disregard for the matter of whether its conduct

was prohibited by the statute." McLaughlin v. Richland Shoe Co., 486 U.S. 128, 130, 108 S. Ct.

1677, 100 L. Ed. 2d 115 (1988). Plaintiff’s Complaint does nothing more than allege, at best, an

ordinary violation of the FLSA. Its inclusion of the “willful” allegations are merely conclusory.

Moreover, his argument that any limitation period applies to the time period preceding the filing

of the lawsuit is incorrect and overbroad. Thus, the notice should be sent only to potential opt-in

plaintiffs whose claims would not be time-barred — that is, individuals who worked as

masons/laborers within the two-year period before the date any potential notice is issued.

Titchenell v. Apria Healthcare Inc., 2011 U.S. Dist. LEXIS 129475, No.11-563 at *21-22 (E.D.

Pa. 2011).

3.     There is no basis for prohibiting Defendants’ contact with any individual
       disclosed as a putative class member

       Plaintiff relies on Golf Oil v. Bernard, 452 U.S. 89 (1981) to support that Defendants’

contact with any individual disclosed as a putative class member be limited for reasons limited to

this litigation. To be clear, Defendants have no intention of making any improper communication

as it relates to the subject matter of this lawsuit with any current or past employee in any

improper manner as Plaintiff suggests. However, there is no basis for Plaintiff’s inference

Defendants’ contact must be shielded. Moreover, in Golf Oil, which dealt with a Rule 23 class

action, the United States Supreme Court held that “[A]n order limiting communications between

parties and potential class members should be based on a clear record and specific findings that

reflect a weighing of the need for a limitation and the potential interference with the rights of the

parties. Only such a determination can ensure that the court is furthering, rather than hindering,

the policies embodied in the Federal Rules of Civil Procedure . . .” Id. at 102. The Supreme

Court also stated that any such broad, sweeping order would have first amendment


                                               - 18 -
CLAC 5604771.1
          Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 19 of 147




considerations. Id. at 103-104. In the present matter, Plaintiff has offered no basis for seeking

such a limitation on communications because no such record exists. This request must be

denied.


V. CONCLUSION

          Plaintiff has not satisfied the standard to meet conditional certification. Therefore, his

motion must be denied. As a result, any issues pertaining to issuing notice to putative class

members must be rendered moot. If the Court is inclined to grant Plaintiff’s Motion, then the

information Defendants must provide along with the manner of service must be appropriately

tailored.


                                                           COOPER LEVENSON, P.A.




                                            By:
Dated: May 12, 2020                                  Nicholas J. Sansone, Esquire
                                                     PA Attorney ID No. 62323
                                                     Attorneys for Defendants, Aspen
                                                     Construction Services, Inc. and Krzysztof
                                                     Kaczmarczyk
                                                     1415 Marlton Pike East, Cherry Hill Plaza
                                                     Suite 205
                                                     Cherry Hill, NJ 08034
                                                     856-857-5508
                                                     nsansone@cooperlevenson.com




                                                  - 19 -
CLAC 5604771.1
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 20 of 147




     EXHIBIT “A”
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 21 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 22 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 23 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 24 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 25 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 26 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 27 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 28 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 29 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 30 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 31 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 32 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 33 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 34 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 35 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 36 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 37 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 38 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 39 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 40 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 41 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 42 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 43 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 44 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 45 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 46 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 47 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 48 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 49 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 50 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 51 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 52 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 53 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 54 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 55 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 56 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 57 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 58 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 59 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 60 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 61 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 62 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 63 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 64 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 65 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 66 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 67 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 68 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 69 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 70 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 71 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 72 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 73 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 74 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 75 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 76 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 77 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 78 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 79 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 80 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 81 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 82 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 83 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 84 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 85 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 86 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 87 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 88 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 89 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 90 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 91 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 92 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 93 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 94 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 95 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 96 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 97 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 98 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 99 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 100 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 101 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 102 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 103 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 104 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 105 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 106 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 107 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 108 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 109 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 110 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 111 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 112 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 113 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 114 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 115 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 116 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 117 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 118 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 119 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 120 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 121 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 122 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 123 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 124 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 125 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 126 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 127 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 128 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 129 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 130 of 147




      EXHIBIT “B”
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 131 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 132 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 133 of 147




      EXHIBIT “C”
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 134 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 135 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 136 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 137 of 147




      EXHIBIT “D”
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 138 of 147
                  Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 139 of 147




William Josue Arroyo Lopez

2L62E Cambria St

Philadelphia, PA 19134



                                                                                      o4l30l2o2o




Dear Kris Kaczmarczyk

Aspen Construction Services lnc




         witness and conform that my father receives all off payments for hours work for you and
              I
Aspen, and that he requests and they have been paid with cash because he was afraid that additional
income will cause him to lose retainment support.




Sincerely

William Josue Arroyo Lopez

z/,2*/-

State   of:   PJ                               County   Of: M efc.A   (
This record was acknowledged before me    on O5lOl I &O"2O                (Date)

ev [lJ''U'OrltA
                          ksuf: fttr<;to                        (nameof individuat)

                                 Oq\Aqla-oaq
Signatug




    KAMILA MASLOWSKA
     Commission # 50103950
    rry Public, State of New JerseY
Notary                       Jt
      My Commission Expires
                  Aoril29.2024
            Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 140 of 147




William Josue Arroyo Lopez

2162E Cambria St

Philadelphia, PA 19134

                                                                                            04l30l2o2o



Dear Kris Kaczmarczyk

Aspen Construction Services lnc



            Since I know that my brother William Arroyo is going to court against you and Aspen, I would
like to offer you and Aspen my full support.

        As I know and lwitness William Arroyo on multiple occasion that his accusation is incorrect and
that he was always paid for his worked hours, I also know that he asks you on multiple occasion to pay
him with cash for child support purpose.

               witness on multiple occasions that he tries to offer money to other employees including
            I also
me if they will agree to testify and lie against you and Aspen.

                 that he become very angry with you when you evicted him from the house that u rent
            I know
him despite, he never paid you for rent, and in me believe this is the reason why he is trying to heart
you. I can only hope that some day soon he will realize that what he is doing is wrong and take
responsibilities for his actions.

         would like you to know that I appreciate our long-time relationship despite the situation that
            I
William Arroyo - my brother put you in.



Sincerely




eiry
William Josue Arroyo Lopez




State of:   N[                                county   ol Me$eY
This record was acknowledged before me       on O9C>                  (Date)

By                                                          (name of individual)




Signatup



       KAMTLA        Mnslowsr
 -""i:ffi        ',!,lqilf"u"?'93,?ur%,"",
       My Commission Expires
                         2024
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 141 of 147




      EXHIBIT “E”
    Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 142 of 147




Edward Osorio

3916 Glendale St

Philadelphia PAL9t24



                                                                                  os/oL/2020



l(ris Kaczmarczyk



 I would like to share with you my recent phone conversation with William Arroyo. He called me and
offer 520,000.00 if I agree to go to court against you and Aspen, he also mentioned that if my dad will
join, he will pay more. Since he and "Greg Walczak" mentioned by William over phone are trying to get
as much people they can and they are willing to pay someone who agree to lie,

Aspen always paid me for all my working hours and I would never lie about that, but I can definitely say
that I have not been paid by Greg Walczak for work l've done under his supervision on his projects.



Best regards

Edward Osorio

@
State   of: fllJ                                      County   of: [hgEqg4-

This record was                    before me on   O5lot lf,O   (aatu)
                                                           (name of individual)


                                   I   Sleszv



          KAMILA rrInSIoWE
          Commission # 5010391
          rry Public, State
                        of New
             Commission Exoires
                   Aoril29,2024'
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 143 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 144 of 147
Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 145 of 147




      EXHIBIT “F”
         Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 146 of 147



   Javier Cruz Garcia

   6715 Ditman Street

  Philadelphia pA 1913S



  04/30/2020



  Aspen Construction Services lnc

  Attn: Kris Kaczmarczyk



                to bring to vour attention that I have been approached
                                                                       by wiliam Arroyo on multipte
 :H:i:;:-
  william Arroyo try to convince me to join him
                                                   in his untruly accusation against you and Aspen.
  me money in return if I agree to testified                                                         He offers
                                              that you didn't pay me fairly for my work. william
 if I agree then all expenses including tegal                                                     explain that
                                               advice will be covered by Gregory walczak,
 walczak idea to destroy you and your company.                                             since it was
                                                     As william explained to me walczak told
 will open another case against you then it wiil                                               him that if he
                                                   be obvious that they wiil win.
 I know that you always value your
                                      employees and I believe all others have
                                                                                the same thoughts.
 You are always paying us ferly and I
                                       can truly state that I received ail    my earnings.


 Best regards

iavier Cruz Garcia
  t-
{*nl-'
/-,/
       C^l -*9o-rio

Stateof: NU
                                                    county or:   ill€,rcr,(

                                                             date)
                                                          name of individual)

My commission expired:
                              ,l"gl arlat4
                                               f-
      Case 2:19-cv-05317-JHS Document 14 Filed 05/12/20 Page 147 of 147




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
WILLIAM ARROYO, on behalf of Himself and all :
others similarly situated,                   :
                                             :
               Plaintiff,                    :
                                             :
                                               Civil Action No. 219-cv-05317-JHS
               v.                            :
                                             :
ASPEN CONSTRUCTION SERVICES, INC. and :
KRZYSZTOF KACZMARCZYK,                       :
                                             :
               Defendants.                   :
__________________________________________

                             CERTIFICATION OF SERVICE

       I hereby certify that on May 12, 2020, a true and correct copy of the foregoing
Defendants’ Opposition to Plaintiff’s Motion for Conditional Certification and Facilitation of
Court Authored Notice pursuant to 29 U.S.C. §2016 and supporting Memorandum of Law was
served via the Court’s e-filing system on the following:

                       Frank P. Spada, Jr., Esquire
                       Semanoff Ormsby Greenberg & Torchia, LLC
                       2617 Huntingdon Pike
                       Huntingdon Valley, PA 19006

                                           COOPER LEVENSON, P.A.


                                        By:
Dated: May 12, 2020                            Nicholas J. Sansone, Esquire
                                               PA Attorney ID No. 62323
                                               Attorneys for Defendants, Aspen
                                               Construction Services, Inc. and Krzysztof
                                               Kaczmarczyk
                                               1415 Marlton Pike East, Cherry Hill Plaza
                                               Suite 205
                                               Cherry Hill, NJ 08034
                                               856-857-5508
                                               nsansone@cooperlevenson.com
